Case 1:18-cv-07291-VSB-RWL Document 74-3 Filed 08/10/20 Page 1 of 2




                   EXHIBIT 3
                                Case 1:18-cv-07291-VSB-RWL Document 74-3 Filed 08/10/20 Page 2 of 2


Trade Date     Conid           Symbol     Side     Quantity              Price        Exchange        Trade Time
2018-06-15          6604246    AWX        BUY                      200      2.1989    NITEEXST        10:27:16
2018-06-15          6604246    AWX        BUY                      100          2.2   IDEAL           10:27:16
2018-06-15          6604246    AWX        BUY                      200          2.2   IDEAL           10:27:16
2018-06-15          6604246    AWX        BUY                      500      2.1975    NITEECN         10:27:16
2018-06-15          6604246    AWX        SELLSH                 -1000         2.25   IBKRATS         15:59:43
2018-07-24          6604246    AWX        BUY                      100         2.22   AMEX            09:43:08
2018-07-24          6604246    AWX        BUY                      100         2.22   AMEX            09:43:08
2018-07-24          6604246    AWX        BUY                      300      2.2173    CITADELDP       09:43:08
2018-07-24          6604246    AWX        BUY                       25         2.25   AMEX            09:59:47
2018-07-24          6604246    AWX        BUY                      100         2.25   AMEX            09:59:47




plantiffs_GBR_AWX_tradeblotter.xlsx - 1 of 1
